Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-10, 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,434,920 to Moore.
With regard to claims 1, 18, a child carrier (10) and disclosed method of using (demonstrated by the figures), comprising: a child support pouch (P, figs. 1-2) to receive a child in a substantially upright position; a harness (36) to support the child support pouch on an adult; a first leg support coupled to the child support pouch at a lower portion of the child support pouch, the first leg support having a first adjustable surface area; a second leg support coupled to the child support pouch at the lower portion of the child support pouch, the second leg support having a second adjustable surface area (first and second leg support openings 18 are created by pouch P being attached at 16, fig. 1, PAR 1); further including a first and second length adjustable device (38 via straps 36, PAR 4, on both sides) extending along a peripheral outer edge of the first and second leg supports, the first and second adjustable surface areas being adjustable via the length adjustable device; and wherein coupling a lock (40) coupled to the first leg support to prevent adjustability of the first adjustable surface area (drawstring D, figs. 1, 3, adjusts the surface area of leg support openings 18, PAR 5).
With regard to claim 4, wherein the first leg support is movable between a first stowed position and a first deployed position and the second leg support is moveable between a second stowed position and a second deployed position (leg support openings18 are capable of being tucked into a stowed position or extended into a deployed position).
With regard to claim 5, wherein the first leg support includes a triangular shape (leg support openings 18, figs. 1, 5, appear to be triangular in shape).
With regard to claims 8-9, further including a fastener, the first leg support being coupled to the child support pouch via a fastener; and wherein the fastener is a first fastener, the first leg support coupled to the child support pouch via the first fastener on a first side of the child support pouch, the child carrier further including a second fastener, the second leg support coupled to the child support pouch via the second fastener on a second side of the child support pouch (PAR 1 discloses leg support openings 18 sewn or fastened to pouch P on both first and second sides).
With regard to claim 10, wherein the first panel has a first thickness, and the second panel has a second thickness, the second thickness different than the first thickness (first panel, fabric of pouch P, and second panel, cloth 24, are different materials and therefore have different thicknesses).
Allowable Subject Matter
Claims 2-3, 6-7, 19-20, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 11-17 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

Date 10/31/2022